              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NATIONAL QUARRY SERVICES, INC., )
                                )
               Plaintiff,       )
                                )
     v.                         )       1:17CV997
                                )
FIRST MERCURY INSURANCE         )
COMPANY, INC.,                  )
                                )
               Defendant.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Currently before this court is Defendant First Mercury

Insurance Company, Inc.’s Motion for Judgment on the Pleadings,

(Doc. 13), and Plaintiff National Quarry Services, Inc.’s Motion

for Judgment on the Pleadings, (Doc. 16). Each party asks this

court to enter judgment in its favor on the issue of whether,

under Plaintiff’s commercial general liability insurance policy,

Defendant owes a duty to defend Plaintiff against an Alabama

lawsuit alleging damages from Plaintiff’s blasting operations.

The cross-motions for judgment on the pleadings are each brought

pursuant to Fed. R. Civ. P. 12(c).

    For the reasons that follow, this court finds that

Plaintiff’s motion should be granted as to the declaratory

judgment count and that Defendant’s motion should be denied.
Accordingly, judgment will be entered for Plaintiff on the duty

to defend issue.

I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff is a North Carolina corporation that conducts

“commercial rock drilling & blasting throughout the Southeastern

United States.” (Complaint (“Compl.”) (Doc. 3) ¶¶ 1, 4.)

Plaintiff purchased a commercial general liability insurance

policy from Defendant on June 13, 2014, which was effective from

June 1, 2014 to June 1, 2015. (Id. ¶ 3; Ex. A, General Liability

Policy (the “Policy”) (Doc. 3-1).) The Policy provides that

Defendant will defend Plaintiff against any lawsuit seeking

damages for covered conduct and pay any damages that are

ultimately proved at trial. (Id., Ex. A at 4.) The Policy

contains a “Subsidence Exclusion” that reads as follows:

         This insurance does not apply to:

          “Bodily injury” or “property damage” directly or
     indirectly arising out of caused by, resulting from,
     contributed to, aggravated by or related to the
     subsidence, settling, settlement, expansion, sinking,
     slipping, falling away, tilting, caving in,
     shifting[,] eroding, rising, heaving, landslide, flood
     or mud flow, earthquake, volcanic eruption or other
     tectonic processes or any other movement, of land or
     earth, however caused, and whether by natural,
     manmade, accidental or artificial means. This
     exclusion applies regardless of any other cause or
     event that contributes concurrently or in any sequence
     to the “bodily injury” or “property damage.”



                               -2-
         We shall have no duty or obligation on our part
    under this insurance to defend, respond to,
    investigate or indemnify any insured against any loss,
    claim, “suit,” or other proceeding alleging damages
    arising out of or related to “bodily injury” or
    “property damage” to which this endorsement applies.

         This exclusion also applies to any obligation to,
    share damages with, repay or indemnify someone else
    who must pay damages because of such “bodily injury”
    or “property damage.”

(Id. at 44.)

    While the Policy was in effect,1 Plaintiff performed “rock

drilling & blasting work [] under contract in . . . Cullman

County, Alabama.” (Compl. (Doc. 3) ¶¶ 7–8.) Plaintiff, as

subcontractor, performed blasting work on behalf of the general

contractor for the project, ASI Constructors, Inc. (Id., Ex. B,

Complaint (the “Cullman Complaint”) (Doc. 3-2) at 6–7.) On

November 10, 2016, a group of homeowners in Cullman County (the

“Cullman residents”) filed suit against Plaintiff in the Circuit

Court of Cullman County. (See Compl. (Doc. 3) ¶ 7; Cullman

Complaint (Doc. 3-2).)

    The Cullman Complaint alleges that Plaintiff and other

parties were negligent in their blasting operations, are



    1  Defendant does not appear to dispute that events giving
rise to the Alabama lawsuit occurred within the Policy’s
effective period. The parties also do not appear to dispute that
Plaintiff promptly paid its premiums and otherwise fulfilled its
obligations under the Policy.

                               -3-
strictly liable for damages caused by an ultra-hazardous

activity, and committed trespass and nuisance. (Id. ¶¶ 25-43.)

The Cullman residents further claim both compensatory and

punitive damages for structural impairment to their homes, harm

to livestock and other property, and emotional distress. (See

id.) The Cullman Complaint defines blasting as “the violent

disruption of a natural mass of land through the use of

explosives.”2 (Id. ¶ 31.)

     After being served with the Cullman Complaint, Plaintiff

informed Defendant of the lawsuit. (Compl. (Doc. 3) ¶ 9.) In

response, Defendant disclaimed any obligation under the Policy

to either defend Plaintiff or to indemnify Plaintiff for

damages. (Id. ¶ 10; Ex. C (Doc. 3-3); Ex. D (Doc. 3-4).)

Specifically, Defendant asserted that all allegations in the

Cullman Complaint “fall within the terms of the Subsidence

Exclusion and preclude a present duty to defend National Quarry

in the Litigation.” (Ex. C (Doc. 3-3) at 3.) After receiving

Defendant’s letters disclaiming any coverage obligation,

Plaintiff brought the instant action seeking a declaratory


     2 This definition appears in the section of the Cullman
Complaint entitled “Count II — Strict Liability.” Because the
definition does not appear in a lead-in or introductory section,
this court will not assume that the definition applies to all
allegations therein.


                               -4-
judgment that Defendant owes a duty to defend Plaintiff against

the Cullman Complaint, a declaratory judgment that Defendant

must indemnify Plaintiff for any resulting losses, and asserting

a breach of contract claim.3 (Compl. (Doc. 3) ¶¶ 22-28.)

      Defendant answered the complaint. (See Doc. 7.) Defendant

then moved for judgment on the pleadings, (Doc. 13), and filed a

brief in support of its motion. (Doc. 14.) Plaintiff responded

in opposition, (Doc. 20); and Defendant replied, (“Def.’s Reply”

(Doc. 21).) Plaintiff cross-moved for judgment on the pleadings,

(Doc. 16), and filed a memorandum in support of its motion.

(“Pl.’s Mem.” (Doc. 17).) Defendant responded in opposition,

(“Def.’s Resp. Br.” (Doc. 19)); and Plaintiff replied,

(Doc. 22).

II.   LEGAL FRAMEWORK

      A.   Standard of Review

      This court applies the same standard to a Rule 12(c) motion

for judgment on the pleadings as to a Rule 12(b)(6) motion to

dismiss. Occupy Columbia v. Haley, 738 F.3d 107, 115–16 (4th



      3As both motions for judgment on the pleadings deal solely
with the request for declaratory judgment on the duty to defend
issue, this court’s order will apply only to that specific
request. To the extent either party seeks judgment on the breach
of contract claim or the indemnification question at this time,
this court finds those motions premature and they will be
denied.

                                -5-
Cir. 2013). This court assumes the truth of all factual

allegations in the complaint, draws all reasonable inferences in

favor of the plaintiff, and asks whether the complaint plausibly

states a claim for relief. Id. In other words, the plaintiff

must plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and demonstrate “more

than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When, as here, each

party has moved for judgment on the pleadings, this court will

grant judgment only when the opposing party has not pleaded

facts demonstrating the plausibility of its claim or defense.

    When evaluating a Rule 12(c) motion, this court may

consider only the pleadings, any exhibits thereto that are

essential to the allegations, and matters of public record

susceptible to judicial notice. See Massey v. Ojaniit, 759 F.3d

343, 347 (4th Cir. 2014); Philips v. Pitt Cty. Mem’l Hosp., 572

F.3d 176, 180 (4th Cir. 2009) (stating that documents attached

to the complaint may be considered “so long as they are integral

to the complaint and authentic”).

    B.   Applicable Law

    A federal court sitting in diversity or supplemental

jurisdiction generally applies the relevant substantive law of

the state in which the court sits, while applying federal

                               -6-
procedural law. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72–73,

79–80 (1938); Hanna v. Plumer, 380 U.S. 460, 465–66 (1965); see

also United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

(1966) (holding that federal courts are “bound to apply state

law” to pendant claims).

     Where the insurer and insured are citizens of different

states, courts apply “the law of the place where the policy is

delivered” to interpret the contract.4 Myers v. Ocean Accident &

Guarantee Corp., 99 F.2d 485, 488 (4th Cir. 1938) (citing Mut.

Life Ins. Co. of N.Y. v. Johnson, 293 U.S. 335, 339 (1934)); see

also Roomy v. Allstate Ins. Co., 256 N.C. 318, 322–23, 123

S.E.2d 817, 820 (1962) (holding that the law of the state where

a contract is entered into governs its interpretation). This

court, sitting in diversity jurisdiction, “has a duty to apply

the operative state law as would the highest court of the state

in which the suit was brought.” Liberty Mut. Ins. Co. v.

Triangle Indus., Inc., 957 F.2d 1153, 1156 (4th Cir. 1992). If

the state's highest court has not addressed an issue, then a

“state's intermediate appellate court decisions constitute the


     4 The court has jurisdiction over this action based on
diversity of citizenship. (See Compl. (Doc. 3) ¶¶ 1–2.) Because
the Policy was delivered to the insured party at its business
address in Clemmons, North Carolina, (see Policy (Doc. 3-1) at
1), this court must apply North Carolina substantive law to
interpret the Policy.

                               -7-
next best indicia of what state law is, although such decisions

may be disregarded if the federal court is convinced by other

persuasive data that the highest court of the state would decide

otherwise.” Id. (internal quotation marks and citation omitted).

    C.   Interpreting Insurance Contracts

    Under North Carolina law, “[t]he interpretation of language

used in an insurance policy is a question of law, governed by

well-established rules of construction.” N.C. Farm Bureau Mut.

Ins. Co. v. Mizell, 138 N.C. App. 530, 532, 530 S.E.2d 93, 95

(2000). An insurance policy is a contract between the insurer

and insured, and this court looks first to the intent of the

parties to determine the meaning of policy language. Fidelity

Bankers Life Ins. Co. v. Dortch, 318 N.C. 378, 380–81, 348

S.E.2d 794, 796 (1986). If the relevant language is clear, then

this court must use the plain meaning of the words to give

effect to the parties’ intent. Id.; see also Walsh v. United

Ins. Co. of Am., 265 N.C. 634, 639, 144 S.E.2d 817, 820 (1965)

(where language is “susceptible of only one reasonable

construction, the courts will enforce the contract according to

its terms”). When words are not defined in the policy, they are

to be given their ordinary, everyday meaning; if a word has

multiple meanings “and if the context does not indicate clearly

the one intended, [the words are] to be given the meaning most

                               -8-
favorable to the policyholder . . . .” Wachovia Bank & Trust Co.

v. Westchester Fire Ins. Co., 276 N.C. 348, 354, 172 S.E.2d 518,

522 (1970).

    Language is ambiguous only when it can be reasonably

interpreted in two or more ways. Allstate Ins. Co. v. Runyon

Chatterton, 135 N.C. App. 92, 94–95, 518 S.E.2d 814, 816 (1999).

However, a term is not ambiguous “simply because the parties

contend for differing meanings to be given to the language” —

rather, ambiguity arises only when each proffered interpretation

is reasonable in context. Id.; see also Brown v. Lumbermens Mut.

Cas. Co., 326 N.C. 387, 392, 390 S.E.2d 150, 153 (1990) (while

judicial uncertainty about the meaning of language and

disagreement between the parties can be evidence of ambiguity,

neither is conclusive).

    When the provision is ambiguous and “susceptible of two

interpretations, of which one imposes liability upon the company

and the other does not, the provision will be construed in favor

of coverage . . . .” Williams v. Nationwide Mut. Ins. Co., 269

N.C. 235, 238, 152 S.E.2d 102, 105 (1967). Any coverage

exclusions “are to be construed strictly so as to provide the

coverage, which would otherwise be afforded by the policy.”

Wachovia, 276 N.C. at 355, 172 S.E.2d at 522–23. Under the

interpretive principle of ejusdem generis, general, catch-all

                               -9-
language that directly follows a list of specific items is

construed to include “only things of the same kind, character

and nature as those specifically enumerated.” N.C. Ins. Guar.

Ass’n v. Century Indem. Co., 115 N.C. App. 175, 191, 444 S.E.2d

464, 473–74 (1994) (quoting State v. Lee, 277 N.C. 242, 244, 176

S.E.2d 772, 774 (1970)).

    D.     The Duty to Defend

    The insurer’s duty to defend, if provided in the policy,

“is broader than its obligation to pay damages incurred by

events covered by a particular policy.” See Waste Mgmt. of

Carolinas, Inc. v. Peerless Ins. Co., 315 N.C. 688, 691, 340

S.E.2d 374, 377 (1986) (the duty to defend is based on

allegations in the third-party complaint, whereas the duty to

indemnify is “measured by the facts ultimately determined at

trial”).

    North Carolina uses the comparison test: “the pleadings are

read side-by-side with the policy to determine whether the

events as alleged are covered or excluded.” Id. at 693, 340

S.E.2d at 378; see also Harleysville Mut. Ins. Co. v. Buzz Off

Insect Shield, L.L.C., 364 N.C. 1, 7, 692 S.E.2d 605, 611 (2010)

(“In determining whether an insurer has a duty to defend, the

facts as alleged in the complaint are to be taken as true and

compared to the language of the insurance policy.”). The focus

                                -10-
in this inquiry “is on the facts that are pled, not how the

claims are characterized.” Holz-Her U.S., Inc. v. U.S. Fidelity

and Guar. Co., 141 N.C. App. 127, 128, 539 S.E.2d 348, 350

(2000). “Where the insurer knows or could reasonably ascertain

facts that, if proven, would be covered by its policy,” the

insurer has a duty to defend. Waste Mgmt., 315 N.C. at 691, 340

S.E.2d at 377.

    When the third-party complaint alleges both acts that are

covered under the policy and acts that are excluded — “a hybrid

of covered and excluded events” — the insurer has a duty to

defend against all claims. Id. at 691, 340 S.E.2d at 377 n.2.

There will be no duty to defend only when the factual

allegations in the third-party lawsuit “are not even arguably

covered by the policy.,” Id. at 692, 340 S.E.2d at 378. Where

more than one cause contributes to the alleged injury but the

policy states that the exclusion applies regardless of any

concurrent causes, then courts will enforce this language and

exclude coverage when any one of the multiple concurrent causes

is clearly excluded. Builders Mut. Ins. Co. v. Glascarr Props.,

Inc., 202 N.C. App. 323, 328, 688 S.E.2d 508, 512 (2010).




                              -11-
III. ANALYSIS

    A.   Earth Movement Exclusion

    This court will first evaluate whether the language of the

“Subsidence Exclusion” is ambiguous. The exclusion states that

the Policy does not apply to:

    “[b]odily injury” or “property damage” directly or
    indirectly arising out of caused by, resulting from,
    contributed to, aggravated by or related to the
    subsidence, settling, settlement, expansion, sinking,
    slipping, falling away, tilting, caving in,
    shifting[,] eroding, rising, heaving, landslide, flood
    or mud flow, earthquake, volcanic eruption or other
    tectonic processes or any other movement, of land or
    earth, however caused, and whether by natural,
    manmade, accidental or artificial means.

(Policy (Doc. 3-1) at 44 (emphasis added).)

    Here, Plaintiff argues that the policy is ambiguous as to

whether blasting operations are excluded. (Pl.’s Mem. (Doc. 17)

at 19–20.) Defendant, on the other hand, argues that the

exclusion is unambiguous and by its plain meaning excludes

blasting activities involving the “violent upheaval of earth.”

(Def.’s Resp. Br. (Doc. 19) at 6–7.)

    Courts nationwide have taken varied approaches to

interpreting earth movement exclusions in insurance contracts.

See, e.g., Powell v. Liberty Mut. Fire Ins. Co., 252 P.3d 668,

672–74 (Nev. 2011) (summarizing judicial approaches to

subsidence exclusions, finding exclusion ambiguous and


                                -12-
construing it against the insurer); Brice v. State Farm Fire and

Cas. Co., 761 F. Supp. 2d 96, 102 (S.D.N.Y. 2010) (granting

insurer’s motion for summary judgment and finding that an earth

movement exclusion covered damage caused by construction on a

neighboring lot); Fayad v. Clarendon Nat’l Ins. Co., 899 So. 2d

1082, 1087–88, 1087 n.3 (Fla. 2005) (finding earth movement

exclusion at issue mentioned only naturally-occurring phenomena

and therefore did not cover blasting activities). Specifically,

courts have taken different positions on whether earth movement

exclusions cover only natural phenomena or encompass both

natural and manmade events; this distinction often turns on the

specific language used in the exclusion. Compare Powell, 252

P.3d at 670, 674 (finding that the exclusion was ambiguous and

did not bar a claim for a burst water pipe and foundational

damage, where the policy listed only natural events but stated

that any loss would be excluded despite a concurrent cause),

with Boteler v. State Farm Cas. Ins. Co., 876 So. 2d 1067, 1069-

70 (Miss. Ct. App. 2004) (holding that damage from a burst pipe

was unambiguously excluded).

     This court finds that the Policy’s subsidence exclusion is

ambiguous and subject to judicial interpretation. The specific

items listed in the exclusion, by their plain meaning, describe



                               -13-
what are typically thought of as naturally-occurring events.5

While earthquakes and landslides can be triggered by human

activity, this court finds that the plain meaning of these

phrases includes only natural phenomena. This suggests an intent

to include only this type of event. However, the exclusion’s

“catch-all” phrase purports to also capture events caused by

human action. There is thus an ambiguity as to what type of

manmade subsidence occurrences fall under the exclusion.

     Defendant appears to argue that dislodged debris and sound

vibrations fall within the exclusion because they are

“inextricably intertwined” with and associated with earth

movement, which is excluded. (See Def.’s Reply (Doc. 21) at 3–

4.) But more than one interpretation of the catch-all phrase is

reasonable. The language could include only movements of land

similar in kind to those specifically listed, under ejusdem

generis, or it could include any movement of land (for example,

if interpreted literally, the exclusion might apply to bar

damage caused by dirt flung from a hole dug by Plaintiff’s



     5 For example, “earthquake” is defined as “a shaking or
trembling of the earth that accompanies mountain building or
other crustal movements.” “Cave-in” is defined as “a place where
earth has caved in.” In the opinion of this court, both
definitions suggest the absence of human intervention in causing
the relevant phenomenon. See Webster’s Third New International
Dictionary (3d ed. 1986).

                              -14-
workers). This court finds that the exclusionary language is

also ambiguous regarding the object of the movement. The

language “land or earth” might be limited to large masses of

land or tectonic plates, as in the case of the listed natural

phenomena, or it may also encompass natural objects resting on

or loosely attached to the earth’s surface (including rocks and

plants).

    Applying ejusdem generis, this court finds that the phrase

“other movement of land or earth” means the sinking, shifting,

rising, or settling of a mass of land. First, while the excluded

conduct can be either natural or manmade, the activity must be

of a type similar to the specific, listed natural phenomena.

This phrase does not encompass the movement of land solely by

shoveling or dredging, for example, as these activities alone

are not similar in kind to earthquakes, cave-ins or landslides,

which involve the sudden shifting movement of a large mass of

land.

    Second, the language in the exclusion also does not cover

the movement of rocks, plants or other surface debris, as

opposed to the movement of earth itself, either by dislodging

pieces of the earth below the surface or by causing portions of

the earth to sink, shift, rise or settle. This conclusion

follows naturally from a reading of the exclusionary provision.

                              -15-
Landslides, earthquakes, volcanic eruptions, and tectonic

processes each involve the movement of large amounts of earth or

sub-surface material. Surface objects such as rocks and plants,

on the other hand, do not expand, erode, heave or settle.

    This interpretation accords with the cases cited by

Defendant and other cases finding that a subsidence exclusion

applied to bar coverage, because in these cases the sole conduct

at issue was the type of shifting movement of a large mass of

earth that was excluded under the relevant policy and would be

excluded here. See Brice, 761 F. Supp. 2d at 98 (stating that

damage was caused by “faulty underpinning that permitted earth

to slide away from the foundation” under plaintiff’s house);

State Farm Fire and Cas. Co. v. Castillo, 829 So. 2d 242, 243

(Fla. Dist. Ct. App. 2002) (observing that plaintiff’s “home

sustained extensive cracking damage . . . caused by earth

movement below the structure of the house from nearby

blasting”).

    This court finds that the Policy excludes blasting-related

damage only to the extent that the resultant harm is caused by

the sinking, shifting, rising, or settling of a large land mass.

The Policy does not, however, exclude damage caused by dirt or

other surface debris propelled through the air, damage caused by

noise pollution created by drilling or blasting vibrations, or

                              -16-
related overpressure in the atmosphere from blasting. Finally,

this court notes that this reading of the exclusionary language

follows the basic interpretive tenet of construing ambiguous

provisions “in favor of coverage and against the [insurance]

company.” Williams, 269 N.C. at 238, 152 S.E.2d at 105.

    B.    Cullman Allegations

    The Cullman Complaint does include some allegations that

are within the scope of the subsidence exclusion. (See Cullman

Complaint (Doc. 3-2) at 8 (stating that blasting caused

structural damage to houses).) Further, the Policy’s subsidence

exclusion includes a provision stating that the exclusion shall

apply “regardless of any other cause or event that contributes

concurrently or in any sequence to the ‘bodily injury’ or

‘property damage.’” (Policy (Doc. 3-1) at 44.) Under North

Carolina law, this clause is valid and precludes any argument by

Plaintiff that a separate non-excluded event was a concurrent

cause of an underlying injury caused, at least in part, by

excluded conduct. Glascarr, 202 N.C. App. at 327-28, 688 S.E.2d

at 512.

    The only issue for this court to decide is whether the

Cullman Complaint plausibly alleges any damage caused solely by

conduct that is, at least arguably, not excluded by the Policy.

This court finds that two allegations in the Cullman Complaint

                                -17-
plausibly allege damage wholly independent from any sinking,

shifting, rising, or settling of land.

    First, the Cullman residents assert that strict liability

may be imposed “because of the possibility of harm caused . . .

by debris hurled through the air.” (Cullman Complaint (Doc. 3-2)

at 12.) Under North Carolina law, strict liability applies to

blasting due to the inherent dangerousness of this type of work.

See Fagundes v. Ammons Dev. Grp., Inc., ____ N.C. App. ____,

____, 820 S.E.2d 350, 355–56 (2018) (imposing strict liability

where blasting dislodged rocks that flew through the air and

struck the plaintiff’s leg); see also Guilford Realty & Ins. Co.

v. Blythe Bros. Co., 260 N.C. 69, 73, 131 S.E.2d 900, 903–04

(1963) (imposing strict liability for damages caused by

“concussions and vibrations”). The nature of the injury is not

relevant and there is no requirement that a mass of land (as

opposed to surface objects) caused the damage; whenever blasting

or other ultrahazardous activities create injury, the

perpetrator is liable. Id. at 73–74, 131 S.E.2d at 904. The

Cullman Complaint alleges a strict liability claim not based on

any excluded activity: namely, property damage caused by

airborne debris from blasting.

    Second, the Cullman residents allege that Plaintiff

deprived them of the “quiet use and enjoyment” of their property

                                 -18-
and caused them “to suffer mental anguish and emotional

distress” by creating a nuisance. (Cullman Complaint (Doc. 3-2)

at 13.) The Cullman Complaint does not specify the exact means

by which Plaintiff allegedly created a nuisance; however, a

reasonable reading of the nuisance claim suggests that the

Cullman residents are alleging noise disturbance by vibrations

or overpressure from Plaintiff’s blasting operations. A nuisance

claim based on noise pollution can be proven without any

evidence of excluded subsidence. See Hooks v. Int’l Speedways,

Inc., 263 N.C. 686, 691, 140 S.E.2d 387, 391 (1965)

(“Mere noise may be so great at certain times and under certain

circumstances as to amount to an actionable nuisance . . . .”).

    Under North Carolina law, the fact that some, or even most,

of the allegations in the Cullman Complaint are in fact excluded

under the Policy does not eliminate the duty to defend, so long

as any one factual allegation is arguably covered by the Policy.

See Builders Mut., 361 N.C. at 88–89, 637 S.E.2d at 530–31;

Waste Mgmt., 315 N.C. at 691 n.2, 340 S.E.2d at 377 n.2.

Defendant could “reasonably ascertain facts that, if proven,

would be covered by its policy.” Waste Mgmt., 315 N.C. at 691,

340 S.E.2d at 377. Therefore, Defendant has a duty to defend

Plaintiff against the allegations in the Cullman Complaint.



                              -19-
IV.   CONCLUSION

      For the foregoing reasons, this court finds that

Plaintiff’s cross-motion for judgment on the pleadings should be

granted as to the declaratory judgment count and denied as to

the other requests and counts, and that Defendant’s motion for

judgment on the pleadings should be denied.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for

Judgment on the Pleadings, (Doc. 16), is GRANTED IN PART AND

DENIED IN PART, in that Plaintiff’s motion is GRANTED as to

Plaintiff’s request for a declaratory judgment on Defendant’s

obligation to defend in the underlying dispute but DENIED as to

Plaintiff’s request for a declaratory judgment on Defendant’s

obligation to indemnify for any losses and as to Plaintiff’s

breach of contract claim.

      IT IS FURTHER ORDERED that Defendant’s Motion for Judgment

on the Pleadings, (Doc. 13), is DENIED WITHOUT PREJUDICE.

      A partial judgment for Plaintiff on the declaratory

judgment action shall be entered contemporaneously with this

order, stating that Defendant has a duty to defend Plaintiff in

the underlying dispute. As described herein, any remaining

claims will be addressed at a later time.




                               -20-
This the 11th day of March, 2019.



                      ____________________________________
                          United States District Judge




                         -21-
